NO. 12-00-00333-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ANTHONY SCOTT,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM

	Appellant Anthony Scott entered a plea of guilty to Aggravated Assault.  Pursuant to a plea
bargain, Appellant was placed on deferred adjudication probation for five years.  Three months later,
the State filed an Application to Proceed to Final Adjudication.  After Appellant pleaded "true" to
three allegations in the State's Application, the trial court proceeded to adjudicate guilt and assessed
punishment at sixteen years of confinement and a fine of $5,000.  Appellant now complains on
appeal.  We affirm.
	Appellant's counsel, in compliance with Anders v. California, 386 U.S. 738 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), states that he has diligently reviewed the
appellate record and is of the opinion that the record reflects no reversible error and there is no error
upon which an appeal can be predicated.  He further relates that he is well acquainted with the facts
in this case.  In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), Appellant's brief presents a chronological summation of the procedural history of the
case, and a discussion of the hearing on adjudication, and further states that Appellant's counsel is
unable to present any arguable points of error. (1)  We have likewise reviewed the record for reversible
error and have found none.  
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the judgment of the trial court are affirmed. 



Opinion delivered July 25, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.
























(DO NOT PUBLISH)
1.  Counsel for Appellant provided Appellant with a copy of his brief and Appellant was given time to file his
own brief in this cause.  The time for filing such a brief has expired and we have received no pro se brief.